—In a proceeding pursuant to Family Court Act article 4, the appeal is from an order of the Family *677Court, Rockland County (Stanger, J.), dated November 29,1993, which, inter alia, sentenced the appellant to six months community service for nonpayment of support.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of the Family Court’s subsequent order dated April 1, 1994, vacating the order dated November 29, 1993, this appeal is academic (see, Dowd v Dowd, 164 AD2d 752, 754). O’Brien, J. P., Ritter, Friedmann and Goldstein, JJ., concur.